Hackney, C. J.
This suit was by the appellant against the appellees, James A. West, treasurer of Gibson county; James F. Saunders, treasurer of Vanderburg county; J. F. Masters, treasurer of Warrick coanty; J. T. McKenney, treasurer of Spencer county; J. Burger, treasurer of Dubois county; O.O. Smith, treasurer of Pike county; Michael Eberhard, treasurer of Perry county; F. P. Walz, treasurer of Crawford county; Patrick Griffin, treasurer of Harrison county; Levi H. Scott, treasurer of Floyd county; J. A. Jones, marshal of the city of Eockport, Spencer county; Jacob H. Atkins, treasurer of the town of Bird’s Eye, Dubois county; Charles Tillery, treasurer of the town of English, Crawford county; D. Vanderpool, treasurer of the city of Cannelton, Perry county; Jacob Best, treasurer of the city of New Albany, Floyd county; Arnold H. Miller, treasurer of the city of ITuntingburg, Dubois county; August Mernenger, treasurer of the city of Tell City, Perry county; and John McDonough, treasurer of the city of Evansville, Vanderburg county.
The complaint was to enjoin the enforcement of certain taxes assessed upon valuations of appellant’s railroad and rolling stock, made by the State Board of Tax Commissioners pursuant to the act of March 6, 1891, Acts 1891, p. 199; E. S. 1894, section 8408 et seq.
The lower court sustained the demurrer of the appellees to the complaint, and that ruling is the only assigned error.
The questions presented in this case are as to the powers, duties and privileges of said board, and as to the constitutionality of said *696act, and are identical with those considered and decided in Cleveland, etc., R. W. Co. v. Backus, Treas., 133 Ind. 513; Indianapolis, etc., R. W. Co. v. Backus, Treas., 133 Ind. 609; Pittsburgh, etc., R. W. Co. v. Backus, Treas., 133 Ind. 625; and, as confirmed by the Supreme Court of the United States on day of May, 1894.
Filed June 20, 1894.
Upon the authority of the cases cited, the judgment of the circuit court is affirmed, and the restraining order, heretofore issued by this court herein, is dissolved.